Citation Nr: 1229227	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  07-33 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD), from March 26, 2006 to April 29, 2009.

2.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD), from April 30, 2009 to the present.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), from April 30, 2009 to the present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1966 to December 1987, with receipt of the Combat Infantryman Badge.

This appeal to the Board of Veterans' Appeals (Board) is from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  The Veteran's March 2004 claim for service-connection for PTSD was initially denied by RO rating decisions in October 2004 and May 2005, before the RO's September 2006 decision ultimately granted service connection for PTSD and assigned an initial 50 percent rating, retroactively effective from March 26, 2006.  The veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  Also, the Veteran filed an October 2005 claim for a TDIU, based on his underlying PTSD disability; and the RO then denied entitlement to a TDIU in April 2006 and February 2008 rating decisions.

In March 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  This development was accomplished.  In March 2012, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the PTSD claim and returned the file to the Board for further appellate review.  

In this case, the Board finds that the TDIU issue raised by the Veteran is part and parcel of the underlying increased rating claim for PTSD, such that the TDIU issue is still pending before the Board.  See Babchak v. Principi, 3 Vet. App. 466, 467 (1992) (CAVC found claims for entitlement to a TDIU and an increased rating for PTSD were "inextricably intertwined," because the PTSD claim could affect the outcome of the TDIU claim); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The Veteran has been unemployed since September 2005.  In his October 2005 TDIU claim (VA Form 21-8940), he maintains that his unemployment is due solely to his service connected PTSD.  The Veteran's prior contentions and the record raises a continuing claim for entitlement to total disability based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  

However, as discussed below, the Board is granting the Veteran's claim for a maximum initial rating of 100 percent for PTSD, from March 26, 2006 to April 29, 2009.  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) if VA finds the separate disability rating supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley v. Peake, 22 Vet. App. 280 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under § 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating).  

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the SMC benefits provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

Here, the Veteran already has a 100 percent rating for the very disability (PTSD) that forms the basis for his TDIU claim for a portion of the appeal, from March 26, 2006 to April 29, 2009.  So, subsection 1114(s) benefits are already available to the Veteran for this first portion of the appeal, since he has a disability that is rated at 100 percent to qualify for SMC benefits.  Thus, Bradley is not applicable to this first portion of the appeal, such that there is no basis to separately consider a TDIU claim during this time period (March 26, 2006 to April 29, 2009).  See Bradley, 22 Vet. App. at 280.

On the other hand, the Board is not increasing the Veteran's PTSD disability rating beyond 50 percent, from April 30, 2009 to the present.  Accordingly, as characterized on the title page, the Board considers the issue of entitlement to a TDIU, from April 30, 2009 to the present.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in his favor, from March 26, 2006 to April 29, 2009, the Veteran's PTSD produced total occupational and social impairment.

2.  Since April 30, 2009, the Veteran's PTSD is productive of occupational and social impairment with reduced reliability and productivity.  In comparison, his PTSD has not been productive of occupational and social impairment with deficiencies in most areas severe, let alone of total occupational and social impairment. 

3.  Since April 30, 2009, the Veteran's service-connected disabilities, particularly PTSD, have not rendered the Veteran unable to obtain or maintain substantially gainful employment.


	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  From March 26, 2006 to April 29, 2009, the criteria are met for a higher 100 percent initial rating for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  Since April 30, 2009, the criteria for rating higher than 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011). 

3.  Since April 30, 2009, the criteria for entitlement to a TDIU are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.16(a) and (b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board's decision to grant the Veteran's claim of entitlement to a higher initial rating for PTSD, for the time period from March 26, 2006 to April 29, 2009, is completely favorable.  Thus, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Before addressing the merits of the issues decided below (increased rating for PTSD and a TDIU, both since April 30, 2009), the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by letters from the RO issued in March 2004 and January 2007 of the criteria for establishing direct service connection and an increased rating, respectively, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by letters from the RO issued in November 2005, January 2006, January and December 2007 of the criteria for establishing a TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified in March 2006 and January and December 2007 of how VA determines disability ratings and effective dates if service connection is awarded, in compliance with Dingess.  These letters accordingly addressed all notice elements and predated the respective, initial adjudications by the AOJ/RO in April 2006, September 2006 and February 2008.  The RO's notices were in the preferred sequence, without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining the evidence necessary to substantiate his claims during the course of this appeal.  The RO has obtained service treatment records, service personnel records, and VA treatment records.  The Veteran also submitted additional records and written statements in support of his claims.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Next, a specific VA medical examination was obtained in September 2006 and June 2011 to assess and reassess the severity of his PTSD, including with respect to identifying the level of occupational impairment due to PTSD, as concerns the TDIU issue.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2011); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

The Board notes that the Veteran's last PTSD examination is approximately one (1) year old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD disability since the June 2011 VA examination.  The Veteran has not argued the contrary.

Notably, the Board remanded this case in March 2011 so the AMC might obtain outstanding VA treatment records, which have since been obtained, and to arrange for a VA examination to reassess the severity of his PTSD, which the AMC arranged in June 2011.  The Board is therefore satisfied there was substantial compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  


II.  Analysis-PTSD

The Veteran's PTSD has initially been rated as 50-percent disabling, under 38 C.F.R. § 4.130 , DC 9411.  He asserts the severity of his PTSD is worse than currently rated, such that he warrants a higher rating. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119, 125-126 (1999), the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  

A Veteran's entire history is reviewed when making a disability determination, but past medical reports do not have precedence over current medical findings.  38 C.F.R. § 4.1.  

Mental disorders are evaluated under a general rating formula, 38 C.F.R. § 4.130.  The fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed in 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The General Rating Formula for Mental Disorders, under 38 C.F.R. § 4.130, provides the schedule for rating mental disorders as follows:

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

An even higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  But use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  

A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  DSM-IV at 46-47.  

A score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  DSM-IV at 46-47.  


	(CONTINUED ON NEXT PAGE)

A.  From March 26, 2006 (Date of Service Connection) to April 29, 2009

Here, the evidence of record supports increasing the Veteran's rating assignment from 50 to 100 percent for the Veteran's PTSD.  38 C.F.R. § 4.7.  In making this determination, the Board has reviewed his personal statements, VA outpatient treatment records, and his September 2006 VA examination report.

In an October 2004 statement, the Veteran complained of numerous symptoms due to his PTSD, including anxiety, depression, sleep problems, avoiding crowds, easily startled, flashbacks, nightmares, etc.  In that same statement, he also reported his first and second wives both left him due to his PTSD symptoms, and that today he is alone.  The Veteran claims he retired from his employment as a Safety Officer in September 2005, due to PTSD.  See October 2005 TDIU claim (VA Form 21-8940).  

The September 2006 VA examiner provided highly probative medical evidence in support of the notion that he meets the criteria for a 100 percent rating.  
The examiner found the Veteran meets the diagnostic criteria for chronic PTSD, as he was exposed to combat and continues to have nightmares, flashbacks and intrusive thoughts about Vietnam.  He has avoidance behaviors, irritability, sleep disturbance, hyperstartle response, hypervigilance, and anxious and depressive symptoms.  Objectively, the examiner commented that he recently retired, but when he was working, he had some problems getting along with coworkers.  Although officially the reason for retirement was because of age and/or years of work, he says that in reality he was "forced out" of his job by his superiors because they did not like him.  The examiner noted that he has had two failed marriages.  The examiner commented that he has almost no social life, and spends almost all of his time alone.  The examiner further commented that these employment, family and social impairments are due to the PTSD symptoms of irritability/anger and detachment from others.  Tellingly, the examiner specifically concluded that the Veteran has total occupational and social impairment due to PTSD signs and symptoms, which matches the criteria for the maximum 100 percent rating for PTSD.  Notably, the September 2006 VA examiner assigned a GAF score of 55, indicative of "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  DSM-IV at 46-47.  

Further probative evidence in support of a higher claim comes from a November 2008 VA psychiatric treatment record, which noted the Veteran was "being more forgetful," complained of anxiety and depression symptoms and significantly, had only "minimal social interaction."  This treating psychiatrist also assigned the same GAF score assignment of 55, indicative of moderate symptoms and impairment.   Id.

The Board concludes that the totality of the evidence supports the finding that the Veteran's PTSD results in total, versus just moderate, social and occupational impairment.  Such thereby entitles him to the higher, indeed maximum, 100 percent rating.

B.  From April 30, 2009 to the Present

Fortunately for the Veteran, it appears that his PTSD symptoms greatly improved during this latter period of the appeal.  There is highly probative evidence that supports the notion that his currently assigned 50 percent disability rating remains entirely appropriate for this time period.

The first discernable date of significant improvement in symptoms and impairment due to PTSD occurred on April 30, 2009.  On that date, the Veteran received VA treatment, which identified that his PTSD was "stable," with no anxiety or depression, no suicidal or homicidal ideations, and applying positive coping.  

Subsequently, an October 2009 VA treating provider, in assessing his psychiatric condition, again documented he was applying positive coping, with no suicidal or homicidal ideations, and noted he required no medication at that time.

The Board finds his June 2011 VA psychiatric examination provides highly probative evidence against his claim for a rating higher than 50 percent.  At his June 2011 VA examination, the examiner reviewed his medical history since the last VA exam (September 2006).  Notably, the examiner observed the Veteran had not been engaged in psychiatric treatment for PTSD and not taking medication.  The Veteran denied any impairment of activities of daily living due to PTSD and also denied assaultiveness.  He continued to report daily symptoms of avoidance, impaired sleep, irritability, hypervigilance and exaggerated startle response.  However, the examiner's objective findings on mental status examination were largely unremarkable:  he experienced suicidal ideation, but denied suicidal intent; engages in checking behavior (obsessive/ritualistic behavior); and had moderate depressed mood and anxiety.  The examiner assigned an Axis I diagnosis of PTSD.  

The examiner opined that the Veteran's PTSD shows reduced reliability and productivity due to PTSD signs and symptoms, citing the Veteran's reported moderate occupational impairment, as well as social impairment due to detachment, irritability, and self-isolation.  Indeed, the Veteran reported moderate occupational impairment due to irritability.  The June 2011 VA examiner proceeded to diagnose the Veteran with Axis I PTSD. The examiner also assigned a GAF score of 65, indicative of some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social or occupational functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  DSM-IV at 46-47.

The findings of the June 2011 VA examination report provides highly probative evidence against the possibility of a rating higher than 50 percent.  Neither the examination report nor his VA treatment records for this period provide medical findings that show occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  There are certainly no indications in the record during this period of the appeal that also show his PTSD produces total occupational and social impairment.  

In addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  He is competent, as a layman, to report on that as to which he has personal knowledge, such as nightmares, sleeping difficulties, and irritability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  
On the other hand, as a layman, without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on the severity of his PTSD in relation to the applicable rating criteria, since this is a medically complex matter that requires particular expertise in clinical psychology and psychiatry, which he simply does not possess.  In contrast, the VA examiner (a licensed psychologist) took into consideration the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of his PTSD.  So this determination is multi-factorial, based on all of the relevant medical and other evidence, not just predicated on his lay statements.

The Board finds the Veteran's reported statements regarding his PTSD symptomatology during this period of the appeal are not credible, due to inconsistency with the medical findings and his own statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran told the examiner in one instance that he worked as a Safety Officer until 1995, but then stopped working because his company was reorganized and he was offered retirement.  However, he alternatively told the examiner that he feels he was asked to retire in 2005 because he was not well liked by some bosses at work.  In this regard, the Veteran's reported occupational history to the June 2011 VA examiner is contradictory, in one sense attributing his retirement to inadvertent factors beyond his control (company reorganization) and in another sense asserting his PTSD symptoms of irritability render him unemployable.  Consequently, the Board assigns his lay statements limited probative value, in contrast to the highly probative findings of the VA examination report.  As such, the weight of the evidence lies against his claim.

Overall, then, during this latter period in question, the Veteran exhibited the type, frequency and severity of symptoms required for the existing 50 percent rating, but not those required for higher 70 or 100 percent ratings.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels).  Lastly, there is no basis to further stage the disability.

Extra-Schedular Consideration

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

With respect to the first prong of Thun, there has been no showing that the Veteran's disability picture is so exceptional that it could not be contemplated adequately by the applicable schedular rating criteria discussed above.  A comparison between the level of severity and symptomatology of psychiatric disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Rather, the Veteran has described PTSD symptoms of anxiety, depression, sleep problems, avoiding crowds, easily startled, flashbacks, and nightmares, which are all the types of symptoms specifically and generally contemplated by the General Rating Formula for Mental Disorders under § 4.130.  Indeed, his social isolation, family troubles and work difficulties are specifically contemplated under § 4.130 by rating assignments for various levels of occupational and social impairment due to mental disorders.  The Veteran has not described any unusual features associated with service-connected PTSD.  A comparison between the level of severity and symptomatology of psychiatric disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Veteran has not described any unusual features associated with service-connected PTSD.

The Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


III.  Analysis-Entitlement to a TDIU, from April 30, 2009 to the Present

The Veteran contends his service-connected PTSD is so severe as to warrant award of a TDIU.

A TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.

In discussing the unemployability criteria, the United States Court of Appeals for Veterans Claims (CAVC/Court) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

Finally, marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a), see Faust v. West, 13 Vet. App. 342 (2000).

During this time period, the Veteran is service-connected for PTSD (50 percent disability rating); tinnitus (10 percent); hemorrhoids (0 percent); and bilateral sensorineural hearing loss (0 percent).  He is currently in receipt of an overall schedular disability rating of 60 percent.  There is simply no way that his individual PTSD rating or combined disability ratings approach the schedular criteria for TDIU consideration under § 4.16(a).  

Nonetheless, the Board's inquiry turns to consideration of the provisions of an extraschedular grant for a TDIU, under 38 C.F.R. § 4.16(b).  That is, if the Veteran fails to meet the threshold percentage requirements of 38 C.F.R. § 4.16(a), but there is probative evidence indicating he is nonetheless unable to obtain and maintain a substantially gainful occupation because of the severity of his service-connected disabilities, his case must be referred to the Director of Compensation for consideration of possibly granting a TDIU on an extra-schedular basis.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The severity of his service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on this issue must be addressed.  38 C.F.R. § 4.16(b).

Even so, the Board finds the overall weight of the evidence falls against his claim for a TDIU. 

The record reveals that the Veteran has been unemployed since September 2005.  Prior to that, he had worked as a Safety Officer for over 16 years (1989 to 2005) with two private telephone companies.  

First, the Board has reviewed the VA treatment records and the June 2011 VA examination report, but there are simply no medical findings that any of the Veteran's several disabling health conditions, particularly PTSD, render him unemployable.  The June 2011 VA examiner instead noted the Veteran's own report of only moderate occupational impairment, due to his PTSD-related irritability symptoms.  Importantly, the examiner concluded the Veteran has reduced reliability and productivity due to PTSD and symptoms, which matches the mental health rating criteria for only a moderate level of impairment.  See 38 C.F.R. § 4.130.  Moreover, the June 2011 VA examiner assigned a relatively high GAF score of 65, for mild symptomatology.  DSM-IV at 46-47.  Thus, the examiner's findings show no indication of a PTSD disability that is so severe as to preclude his ability to obtain or maintain substantially gainful employment, as necessary for establishing entitlement to a TDIU.  

The Board has also considered his personal assertions in support of his claim, particularly concerning occupational impairment attributable to his PTSD.  As discussed above, although he is competent to assert he had irritability due to PTSD, that produced difficulties working with co-workers and bosses, he is not also credible, for the same reasons as already discussed.  See Jandreau, 492 F.3d at 1377; and Buchanan, 451 F.3d at 1331.  

Indeed, the Veteran himself appears to only report "moderate" occupational impairment, due to irritability symptoms of PTSD.  Thus, it is not clear that the Veteran still asserts his PTSD is so severe as to preclude his ability to obtain or maintain all substantially gainful employment.  Consequently, the Board assigns his lay statements limited probative value, in contrast to the highly probative findings of the VA examination report.  As such, the weight of the medical evidence lies against his claim.

So, the probative evidence does not show he is unable to obtain and maintain a substantially gainful occupation because of the severity of his service-connected PTSD.  There is no basis to refer his TDIU claim to the Director of Compensation of Pension Service for consideration of an extraschedular grant of TDIU under § 4.16(b).  The appeal is denied.


ORDER

From March 26, 2006 to April 29, 2009, a higher 100 percent rating is granted for the PTSD, subject to the statutes and regulations governing the payment of VA compensation.

Since April 30, 2009, the claim for a rating higher than 50 percent for PTSD is denied.

Since April 30, 2009, the claim for entitlement to a TDIU is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


